Citation Nr: 0614561	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of cold 
injury (claimed as frostbite) to the bilateral feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to August 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

There is much medical evidence during service and after 
service that the veteran has suffered from recurrent 
callouses and plantar warts.  On page 9 of the transcript of 
his hearing before the Board of Veterans' Appeals, the 
veteran indicated that he wants to pursue a service 
connection claim for those disorders.  The claims for service 
connection for callouses and plantar warts, as either 
incurred or aggravated during active military service, are 
referred to the RO for appropriate action.  


REMAND

Pursuant to 38 C.F.R. § 3.159(c)(4) (2005), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) establishes that the 
veteran suffered an event, injury, or disease in service; (2) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of a disability; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4).

The veteran claims that in 1978, while serving in Korea, he 
incurred frostbite in both feet and was transported by 
helicopter to a hospital in Seoul for treatment.  His service 
medical records do not specifically show that he was ever 
treated for frostbite.  But the records do show that in the 
winter of 1978, after complaining of pain in his feet, he was 
advised that he needed to get new boots because his were 
broken down.  He was then sent to Seoul for a podiatric 
consultation.  In December 1978, the veteran was treated at 
an orthopedic clinic in Seoul for pain in his feet that had 
lasted a few months and that was related to the fact that his 
boots had broken down.  This medical evidence supports the 
veteran's claim.  

As for his current condition, the veteran testified before 
the Board that while he used to tolerate the cold well, since 
his service in Korea, he is very sensitive to cold.  X-rays 
show that he currently has bone loss and degenerative joint 
disease in the bilateral feet.  

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on whether he has current disability due to the 
claimed cold-related injury to the bilateral feet.  The 
veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, the Board notes that the veteran has not been asked, 
pursuant to 38 C.F.R. § 3.159(b), to provide VA with any 
evidence in his possession that pertains to the claim.  Nor 
has he been advised what evidence is needed (a) to meet the 
schedular criteria used for rating residuals of cold related 
injuries or (b) for establishing the effective date of a 
service-connected claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (since the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC, for the following 
action:

1. Send the veteran and his 
representative notice to comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the cold-related injury to his feet.  
The evidence, if any, should be 
associated with the claims file.  

3.  Thereafter, schedule the veteran for 
an appropriate 
C&P examination for the purpose of 
determining whether the veteran suffers 
from residuals of a cold-related injury 
of the bilateral feet.  The claims folder 
should be made available to the examiner  
for review.  All necessary tests should 
be performed.  The examiner should 
specifically state whether or not the 
veteran has any current disability that 
is a residual of cold injury.  For each 
diagnosis involving the feet, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the diagnosed disorder is related to 
disease, injury, or event(s) in service, 
including the veteran's reported incident 
of frostbite.  The examiner should 
explain the basis for the opinion. 

4.  Following completion of the 
foregoing, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative should be 
allowed an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005)



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





